                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


BARBARA FERGUSON,

                     Plaintiff,
                                                               Case No. 18-cv-936-wmc
       v.

ANDREW M. SAUL,
Commissioner of Social Security,

                     Defendant.


                             JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

Andrew M. Saul against plaintiff Barbara Ferguson affirming the Commissioner’s decision

denying plaintiff’s application for social security supplemental income.



      ______________________________________
            s/ A. Wiseman, Deputy Clerk                  _______________________
                                                                 2/21/2020
          Peter Oppeneer, Clerk of Court                            Date
